         Case 4:11-cv-01913-MWB Document 380 Filed 05/29/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    RODNEY TYGER, et al.,                              No. 4:11-CV-01913

                Plaintiffs,                           (Judge Brann)

         v.

    PRECISION DRILLING CORP.,
    et al.,

                Defendants.

                              MEMORANDUM OPINION

                                    MAY 29, 2020

I.      BACKGROUND

        The Court entered judgment in this case on December 17, 2019.1 Plaintiffs

appealed the Court’s order that led to judgment.2 On January 15, 2020, Defendants

submitted their bill of costs.3 The parties submitted letters,4 and then briefs,5 on

the issue of whether the Court should grant Defendants’ bill of costs. The Court

held oral argument on May 26, 2020.6 Having considered the parties’ written and

oral arguments, the Court now denies Defendants’ bill of costs.




1
     Doc. 365.
2
     Doc. 366.
3
     Doc. 368.
4
     Docs. 369 and 370.
5
     Docs. 372, 373, 375 and 376.
6
     See Doc. 377.
          Case 4:11-cv-01913-MWB Document 380 Filed 05/29/20 Page 2 of 5




II.      DISCUSSION

         A.      Legal Standard

         This dispute turns on whether Defendants are a “prevailing party” under

Federal Rule of Civil Procedure 54(d), which governs the allowance of costs. “In

this Circuit, the standard used for determining prevailing party status is whether

plaintiff achieved some of the benefit sought by the party bringing the suit.”7

Courts in this Circuit should “look to the substance of the litigation’s outcome” and

“refuse to give conclusive weight to the form of the judgment.”8 “Moreover,

significant to the prevailing party inquiry is whether the resolution of the dispute

materially altered the legal relationship between the parties.” “This may occur

through, for example, an enforceable judgment on the merits, or a settlement

agreement enforceable through a court-ordered consent decree.”9

         “Where a defendant successfully defends against a plaintiff’s substantial

claims and judgment is entered accordingly, the defendant is generally considered

the prevailing party for purposes of Rule 54(d)(1).”10 In keeping with this, if a

plaintiff only achieves “limited pre-trial success” that is “insignificant in the

context of the relief sought by the entire Complaint,” with judgment entered for a




7
      Tyler v. O’Neill, 112 F. App’x 158, 161 (3d Cir. 2004) (cleaned up).
8
      Id.
9
      Id.
10
      Id.
                                                -2-
         Case 4:11-cv-01913-MWB Document 380 Filed 05/29/20 Page 3 of 5




defendant “on all [plaintiff’s] major claims,” then the defendant is considered the

prevailing party.11

        B.      Procedural History

        Here, Plaintiffs’ Amended Complaint asserted one “major claim[]”—a

failure to pay overtime compensation as provided by the Fair Labor Standards

Act.12 Plaintiffs asserted that they were due compensation for three periods of

overtime: (1) hours “they spent donning and doffing PPE”; (2) hours “attending

safety meetings”; and (3) hours walking between particular locations on the

worksite.13 The parties settled on compensation for the second of the three periods

– the one concerning safety meetings – on October 16, 2019. The agreement

provided that Plaintiffs would receive $410,000.14 On October 17, 2019, this Court

approved the parties’ settlement via an order.15 On December 17, 2019, I granted

Defendants’ motions for partial summary judgment on the other two periods

concerning donning and doffing and walking between particular locations.16




11
     Id. In later summary judgment briefing and a settlement agreement, the parties expressed
     that each of these periods of overtime made up a separate Fair Labor Standards Act overtime
     claim. See Docs. 239, 361. Defendants’ counsel took the position in oral argument that
     Plaintiffs had advanced three separate claims; Plaintiffs’ counsel argued for a finding of one
     claim. The Court believes that this case only had one claim. But the Court notes that this
     distinction is not material to the Court’s analysis.
12
     See Doc. 8 at ¶¶ 45-52.
13
     See Doc. 8 at ¶ 50.
14
     See Doc. 361.
15
     See Doc. 362.
16
     See Doc. 365.
                                                  -3-
         Case 4:11-cv-01913-MWB Document 380 Filed 05/29/20 Page 4 of 5




Plaintiffs have appealed my December decision to the United States Court of

Appeals for the Third Circuit.17

        C.      Analysis

        I find that Defendants are not the prevailing party here. Plaintiffs have

achieved a settlement of hundreds of thousands of dollars. Even taking into

account the high number of plaintiffs in this class action, this still amounts to

hundreds of dollars per individual Plaintiff. I cannot find that Plaintiffs have

achieved only “limited pre-trial success” that is overall “insignificant,” and I

likewise cannot find that Defendants have had judgment entered on all their “major

claims.” I have ordered enforcement of the parties’ settlement. My order

“materially altered the legal relationship between the parties” by enforcing the

parties’ agreement and requiring payment.18

        Defendants claim this case is akin to the Third Circuit’s decision in Tyler v.

O’Neill.19 I respectfully disagree. In Tyler, the plaintiff’s “major claims” were for

alleged breach of fiduciary duty, fraud, and RICO violations. He proceeded to trial

seeking “in excess of one million dollars.”20 Before trial, the plaintiff had settled a

claim for wages owed, under Pennsylvania’s Wage Payment and Collection Law,



17
     See Case No. 20-1070.
18
     See Tyler v. O’Neill, 112 F. App’x 158, 161 (3d Cir. 2004) (explaining that “a settlement
     enforceable through a court-ordered consent decree” was one example of “a resolution of the
     dispute [that] materially altered the legal relationship between the parties”).
19
     112 F. App’x 158 (3d Cir. 2004).
20
     Id. at 159.
                                                   -4-
         Case 4:11-cv-01913-MWB Document 380 Filed 05/29/20 Page 5 of 5




for $5,000.21 In Tyler, the plaintiff’s return was much smaller, and the plaintiff’s

settlement resolved one peripheral claim. As I explained above, this case is

distinguishable, as it involves an aspect of Plaintiffs’ central claim settling for

hundreds of thousands of dollars.

        This case is more akin to AMA Realty LLC v. 9440 Fairview Ave. LLC.22 In

that case, the plaintiff, who had pleaded nine claims originally, received

“prevailing party” status after receiving a verdict of over $1.2 million on its breach

of contract claim. It is also more akin to Morris v. Consol. Rail Corp.,23 where a

plaintiff received “prevailing party” status after succeeding on only one of its five

claims and getting a verdict of only $500.

III.    CONCLUSION

        The Court denies Defendants’ bill of costs. An appropriate Order follows.



                                                 BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




21
     Id. at 160.
22
     No. CV 13-457 (JMV) (MF), 2019 WL 7288939 (D.N.J. Dec. 30, 2019).
23
     No. CV1303244RBKKMW, 2019 WL 1894823 (D.N.J. Apr. 29, 2019).
                                         -5-
